     Case 1:19-cr-00366-CBA-SJB Document 14 Filed 11/05/20 Page 1 of 2 PageID #: 83

                         MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG.          _ Steven M. Gold          ____ _               DATE :      _11-05-2020

DOCKET NUMBER:              _ 19-CR-366(CBA)                      FTR # :    3:08 -3:45


DEFENDANT=S NAME :               Salvador Cienfuegos Zepeda
     X  Present                     Not Present            X          Custody                 Bail

DEFENSE COUNSEL:        ___Edward Sapone
           Federal Defender           CJA                              X        Retained

A.U.S.A: _ Ryan Harris                                           CLERK:      M. Sica
COURT REPORTER: Stacy Mace

INTERPRETER:         Estrelita Plested                (Language)            Spanish

_X__Defendant arraigned on the: X indictment    superseding indictment                     probation violation
_X__ Defendant pleads NOT GUILTY to ALL counts.
___ DETENTION HEARING Held.                          Defendant=s first appearance.
        ____ Bond set at                                      .
        Defendant ___ released ___ held pending satisfaction of bond conditions.
              Defendant advised of bond conditions set by the Court and signed the bond.
               Surety (ies) sworn, advised of bond obligations by the Court and signed the bond.
        ____ (Additional) surety/ies to co-sign bond by
____ After hearing, Court orders detention in custody.       ____ Leave to reopen granted
____ Temporary Order of Detention Issued. Bail Hearing set for ______________________________

 X    At this time, defense counsel states on the record that the defendant does not have a bail
          application / package. Order of detention entered with leave to reapply to a Magistrate
          or to the District Court Judge to whom the case will be assigned.
____ Order of Excludable Delay/Speedy Trial entered. Start                  Stop

____ Medical memo issued.

      Defendant failed to appear, bench warrant issued.

 X       Status conference set for 11/18/20      @        10am    before Judge         Amon

Other Rulings:    All parties present via Video/teleconference. The defendant was arraigned from the
MDC. Preliminary hearing is waived. Pretrial Officer Kathy Rodriguez present. Order of excludable
delay entered . Excluding time from 11-05-2020 thru 11/18/2020. Brady Act ordered on the record.
Written order to follow .
Case 1:19-cr-00366-CBA-SJB Document 14 Filed 11/05/20 Page 2 of 2 PageID #: 84
